Citation Nr: 1329790	
Decision Date: 09/17/13    Archive Date: 09/25/13

DOCKET NO.  07-16 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for spinal stenosis.

2.  Entitlement to service connection for cervical disc disease with back pain.

3.  Entitlement to service connection for a disability manifested by muscle and joint pain, to include as due to an undiagnosed illness and as secondary to chronic fatigue syndrome.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from December 1990 to October 1992, including service in the Southwest Asia theater of operations from April 1991 to June 1991.  He received an honorable discharge from this period of service.  

The appellant had a second period of service from August 1995 to January 1997, but was discharged under other than honorable conditions.  In a final December 1997 administrative decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, determined that the character of the appellant's discharge from this latter period of service was a bar to his receipt of VA benefits stemming from such service, other than health care under Chapter 17 of Title 38, United States Code.  See 38 C.F.R. § 3.12 (2012).  

This current matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Muskogee RO and a September 2006 rating decision of the RO in North Little Rock, Arkansas.  As set forth above, the appellant's claim is now in the jurisdiction of the Muskogee RO.  

In March 2010, the appellant testified before the undersigned Veterans Law Judge (VLJ) at a Board videoconference hearing.  A transcript of that proceeding has been associated with the record.  

In July 2010, September 2011, and January 2013, the Board remanded the matter for additional evidentiary development and due process considerations.  

For the reasons set forth below, another remand of this matter is required.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant claims that he developed spinal stenosis, cervical disc disease, and back pain as a result of being "pistol-whipped at gunpoint" in November 1996 near Camp LeJeune.  See VA Form 21-526, Veteran's Application for VA Compensation or Pension, received in March 2004.  

Pursuant to the Board's January 2013 remand instructions, the RO requested hospitalization records from the medical facility at Camp LeJeune documenting the appellant's treatment in November 1996 following his alleged assault.  Those records were received by VA in May 2013.  A review of the record, however, indicates that the RO failed to consider these records prior to returning the matter to the Board.  Given the nature of the issues on appeal, these records are highly relevant to the claims and must be considered by the RO in the first instance.  

In addition, in light of the evidence now of record, a VA medical examination and opinion is necessary in order to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In that regard, in addition to the service treatment records discussed above and the appellant's contentions, the record contains medical evidence showing that the appellant has been diagnosed as having cervical and lumbar disc disease with cervical and lumbar stenosis.  A clear opinion regarding the etiology of those conditions, however, has not yet been obtained, to include whether they are causally related to the injuries the appellant sustained in November 1996.  

In addition, the Board finds that the record is unclear regarding the nature and etiology of the appellant's claimed disability manifested by muscle and joint pain.  For example, at a VA medical examination in April 2006, the examiner noted that the appellant appeared to have impairment due to chronic aches, pains, and stiffness.  He indicated that the etiology of the appellant's symptoms was undetermined and may be considered as an undiagnosed illness.  In November 2007, however, a different VA examiner concluded that the appellant's complaints of joint pain were due to his degenerative disc disease of the cervical and lumbar segments of the spine and were not related to an undiagnosed illness.  Nor were they causally related to the appellant's service-connected chronic fatigue syndrome.  More recently, as best the Board can discern from the June 2013 Supplemental Statement of the Case, the appellant appears to have undergone a VA medical examination in connection with a claim for an increased rating for his service-connected chronic fatigue syndrome, which is an issue that is not currently before the Board on appeal.  Although the examination report is not currently associated with the claims folder, it appears that it may contain findings of migratory joint pain associated with chronic fatigue syndrome.  Under these circumstances, an examination is necessary in order to clarify the nature and etiology of the appellant's claimed disability manifested by muscle and joint pain.  

Finally, the Board wishes to advise the appellant that with respect to his claims of service connection for spinal stenosis, cervical disc disease, and back pain as a result of being "pistol-whipped at gunpoint" in November 1996 near Camp LeJeune, this matter is currently limited to consideration of service connection for purposes of entitlement to health care related benefits authorized by Chapter 17, Title 38, United States Code.  See 38 C.F.R. § 3.360 (2013).  As the appellant has been repeatedly advised, the character of his discharge from his second period of active duty is a bar to his receipt of compensation for any disability incurred or aggravated during such service.  The appellant has been repeatedly offered the opportunity to provide information or evidence regarding any application to upgrade his discharge, but he has failed to do so.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be scheduled for a VA medical examination to determine the nature and etiology of his spinal stenosis and cervical disc disease.  The claims folder and access to any additional records in the appellant's electronic VA files should be provided to the examiner for review in connection with the examination.  After examining the appellant and reviewing the record, the examiner should provide an opinion as to whether it is at least as likely as not that the appellant's current cervical and lumbar stenosis and disc disease is causally related to the November 1996 incident in which he was reportedly assaulted near Camp LeJeune.  

A complete rationale must be provided for any opinion offered.

2.  The appellant should also be scheduled for a VA medical examination to determine the nature and etiology of any current disability manifested by muscle and joint pain, to include as due to an undiagnosed illness.  The claims folder and access to any additional records in the appellant's electronic VA files must be provided to the examiner for review in connection with the examination.  

After examining the appellant and reviewing the record, the examiner should be asked to delineate the appellant's claimed muscle and joint pan symptoms and comment on whether there is any objective evidence that the appellant suffers from such symptoms.  

The examiner should opine whether it is at least as likely as not that any such symptoms are attributable to a known clinical cause or diagnosis or whether such symptoms are due to an undiagnosed illness resulting from service in Southwest Asia during the Gulf War.  

If the claimed symptoms are attributable to a known clinical diagnosis, the examiner should provide an opinion as to whether it is at least as likely as not that the diagnosed disability is causally related to the either of the appellant's periods of active service or any incident therein or are causally related to or aggravated by any service-connected disability, to include chronic fatigue syndrome. 

If the appellant's muscle and joint pain are not a separate disability, but instead part and parcel of his service-connected chronic fatigue syndrome, this should be so stated.  

A rationale for all opinions expressed must be provided.

3.  Thereafter, the RO/AMC must review the claims folder and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.  

After conducting any necessary additional development, the RO/AMC should readjudicate the appellant's claims, considering all the evidence of record. 

If any benefit sought remains denied, the appellant and his representative should be provided with a supplemental statement of the case and the appropriate opportunity to respond.

The case should then be returned to the Board for appropriate appellate consideration, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


